DETAILED ACTION

The following FINAL Office action is in response to Amendment filed on February 23, 2022 for application 14558204.
	
Acknowledgements

Claims 1, 3-7, 12-13 and 15-16 are pending.
Claims 1, 3-7, 12-13 and 15-16 have been examined.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments

In view of Applicant’s amendments to the claims and in view of the arguments, the rejection under 35 USC § 101 has been withdrawn.
In response to Applicant’s arguments under 35 USC 112, Applicant disagrees and believes the current amendments overcome the rejection. However, Examiner respectfully disagrees as the pending claims 12 and 13 still recite “An apparatus for effecting authentication in a secure transaction… wherein the computer readable program code defines, on behalf of a user…, wherein the computer readable program code receives… a transaction request for a secure transaction, wherein the computer readable program code conducts an authentication test with the user, and computer readable program code configured to validate the transaction request…”. The claims are still unclear as the computer readable program code is not capable of performing any of these actions/limitations on its own. Examiner will suggest a change in the language of the claim to recite “a computer readable storage medium having computer readable program code embodied therewith, when executed by the at least one processor, cause the at least one processor to:” in order to overcome the rejection.
Applicant’s arguments are moot under new grounds of rejection.


Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-13 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being unclear for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claims 12 and 13 recites “An apparatus for effecting authentication in a secure transaction… wherein the computer readable program code defines, on behalf of a user…, wherein the computer readable program code receives… a transaction request for a secure transaction, wherein the computer readable program code conducts an authentication test with the user, and computer readable program code configured to validate the transaction request…”. The claim is unclear as the computer readable program code is not capable of performing any of these actions/limitations on its own. The computer readable program code can cause a processor to perform these actions/limitations, however, the code itself cannot perform these actions/limitations. Therefore, the scope of the claim is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claims 15 and 16 are also rejected as they depend from Claim 13.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-7, 12-13 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wahl (US 2008/0148366 A1) in further view of Wankmueller (US 2004/0243514A1) in view of ALTBERG et al. (US 2008/0255977 A1) in further view of Hilger et al. (US 8,881,251 B1)
Regarding Claims 1,12 and 13, Wahl discloses a method of effecting authentication in a secure transaction, said method comprising:
receiving, from the user utilizing an information handling device, a transaction request for a secure transaction, wherein the transaction request is initiated on an application of the information handling device (¶0194-¶0195, ¶0199)
selecting one of the at least one corresponding pre-recorded questions of the selected one of the one or more members, and (¶0194-¶0195, ¶0202)
…wherein each of the one or more members has at least one corresponding pre-recorded question, wherein each of the pre-recorded questions is associated with an aspect of the relationship between the user and the corresponding member (¶0194-¶0195, ¶0202)
Wahl does not disclose: conducting, utilizing a voice-based authentication protocol triggered by the application in response to the transaction request, an authentication test with the user, presenting the selected pre-recorded question to the user, wherein the presenting comprises automatically calling the information handling device of the user and playing an audio version of the pre-recorded question, and validating, using a validation mechanism and responsive to receiving an audible version of the correct answer to the question from the user during the automatic call received at the information handling device, the transaction request.
Wankmueller however discloses:
- conducting, utilizing a voice-based authentication protocol triggered by the application in response to the transaction request, an authentication test with the user (abstract, ¶0009, ¶0024-¶0027)
- presenting the selected pre-recorded question to the user, wherein the presenting comprises automatically calling the information handling device of the user and playing an audio version of the pre-recorded question (¶0009, ¶0024-¶0027)
- validating, using a validation mechanism and responsive to receiving an audible version of the correct answer to the question from the user during the automatic call received at the information handling device, the transaction request (¶0009, ¶0024-¶0027, ¶0030).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/product of Wahl to include conducting, utilizing a voice-based authentication protocol triggered by the application in response to the transaction request, an authentication test with the user, presenting the selected pre-recorded question to the user, wherein the presenting comprises automatically calling the information handling device of the user and playing an audio version of the pre-recorded question, and validating, using a validation mechanism and responsive to receiving an audible version of the correct answer to the question from the user during the automatic call received at the information handling device, the transaction request, as disclosed in Wankmueller, in order to provide a method to conduct a secure transaction using voice authentication (see Wankmueller abstract).
The combination of Wahl and Wankmueller does not disclose defining, on behalf of a user and utilizing an interactive voice response system, individuals who are members of a social network of the user, wherein the members are ranked based upon a relationship between at least one member and the user, wherein the defining comprises receiving input via the interactive voice response system from the user to modify a ranking of the members and randomly selecting a member of the user’s social media network.
ALTBERG however discloses:
- defining, on behalf of a user and utilizing an interactive voice response system, individuals who are members of a social network of the user, wherein the members are ranked based upon a relationship between at least one member and the user, wherein the defining comprises receiving input via the interactive voice response system from the user to modify a ranking of the members and randomly selecting a member of the user’s social media network (¶0308, ¶0311-¶0320)
- randomly selecting a member of the user’s social media network (¶0314).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/product of Wahl and Wankmueller to include defining, on behalf of a user and utilizing an interactive voice response system, individuals who are members of a social network of the user, wherein the members are ranked based upon a relationship between at least one member and the user, wherein the defining comprises receiving input via the interactive voice response system from the user to modify a ranking of the members and randomly selecting a member of the user’s social media network, as disclosed in ALTBERG, in order to provide real time communications, such as connecting people for telephonic conversation, chat in text, voice and/or video, document sharing, screen-sharing, application sharing (see ALTBERG ¶0002).
	The combination of Wahl, Wankmueller and ALTBERG does not disclose automatically calling the information handling device of the user…wherein the presenting comprises providing a hint to a stored correct answer to the question, wherein the hint is based upon a duration of the stored correct answer and wherein the validation mechanism comprises identifying a provided answer is a similarly correct answer to the stored correct answer and wherein the user is prompted to provide a new answer in view of the hint responsive to determining a provided answer is outside a threshold of the duration of the stored answer and identified from the hint wherein the validating comprises accepting one or more provided answers until: authenticating the provided answer or a predetermined amount of attempts for providing a correct answer has been exhausted.
Hilger however discloses:
- wherein the presenting comprises providing a hint to a stored correct answer to the question, wherein the hint is based upon a duration of the stored correct answer (Col. 4 lines 15-28, Col. 6 lines 46-62, Col. 10 lines 14-39, Col. 10 line 56- Col. 11 line 7) and 
- wherein the validation mechanism comprises identifying a provided answer is a similarly correct answer to the stored correct answer and wherein the user is prompted to provide a new answer in view of the hint responsive to determining a provided answer is outside a threshold of the duration of the stored answer and identified from the hint wherein the validating comprises accepting one or more provided answers until: authenticating the provided answer or a predetermined amount of attempts for providing a correct answer has been exhausted (Col. 4 lines 15-28, Col. 6 lines 46-62, Col. 10 lines 14-39, Col. 10 line 56- Col. 11 line 7)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/product of Wahl, Wankmueller and ALTBERG to include wherein the presenting comprises providing a hint to a stored correct answer to the question, wherein the hint is based upon a duration of the stored correct answer and wherein the validation mechanism comprises identifying a provided answer is a similarly correct answer to the stored correct answer and wherein the user is prompted to provide a new answer in view of the hint responsive to determining a provided answer is outside a threshold of the duration of the stored answer and identified from the hint wherein the validating comprises accepting one or more provided answers until: authenticating the provided answer or a predetermined amount of attempts for providing a correct answer has been exhausted, as disclosed in Hilger, in order to provide for a unique combination to use graphical images as an authentication method to access secure content and other secured areas, items or functionality (see Hilger Col. 6 lines 4-6).



Regarding Claims 3 and 15, Wahl discloses wherein the authentication test requests the user to provide an answer within a predetermined time duration (¶0202).
Regarding Claim 4, Wahl discloses wherein said conducting of an authentication test comprises providing a hint to the user regarding the predetermined time duration (¶0202).
Claims 5 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wahl, Wankmueller, ALTBERG and Hilger in further view of Freed et al. (US 2015/0193683 A1) 
Regarding Claims 5 and 16, the combination of Wahl, Wankmueller, ALTBERG and Hilger does not disclose wherein the question is selected from a store of questions and answers.
Freed however discloses wherein the question is selected from a store of questions and answers (Fig. 3; ¶0034, ¶0036-¶0037, ¶0042).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/product of Wahl, Wankmueller, ALTBERG and Hilger to include wherein the question is selected from a store of questions and answers, as disclosed in Freed, in order to provide a system for assisting an expert to answer preexisting questions in a time efficient manner (see Freed Abstract).
Claims 6 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wahl, Wankmueller, ALTBERG, Hilger and Freed in further view of Zuckerberg et al. (US 7,945,653 B2)
Regarding Claim 6, the combination of Wahl, Wankmueller, ALTBERG, Hilger and Freed does not disclose wherein a member of the user's social network updates one or more of the questions and answers.
Zuckerberg (US 7,945,653 B2) however discloses wherein a member of the user's social network updates one or more of the questions and answers (Col. 1 line 59- Col. 2 line 43, Col. 10 lines 13-37).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/product of the Wahl, Wankmueller, ALTBERG, Hilger and Freed to include wherein a member of the user's social network updates one or more of the questions and answers, as disclosed in Zuckerberg (US 7,945,653 B2), in order to provide a system for organizing digital media and generating notifications to person or entities interested in the digital media (see Zuckerberg Col. 1 lines 39-50).
Regarding Claim 7, Zuckerberg (US 7,945,653 B2) discloses wherein the user approves an update to one or more of the questions and answers (Col. 1 line 59- Col. 2 line 43, Col. 10 lines 13-37, Col. 11 lines 1-36).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128. The examiner can normally be reached 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEHRA RAZA/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685